In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-1035

R OBERT G UNVILLE and
R ICHARD O AKLEY,
                                             Plaintiffs-Appellants,
                                 v.

R OGER W ALKER, JR., Director of
the Department of Corrections of the
State of Illinois, and D ONALD J. S NYDER,
former Director of the Department of
Corrections of the State of Illinois,
in their individual and official capacities;
M ICHAEL M. R UMMAN, former Director of
the Department of Central Management
Services of the State of Illinois, in his
individual capacity only; and JAMES P. S LEDGE,
Director of the Department of Central
Management Services of the State of Illinois,
in his official capacity only,
                                          Defendants-Appellees.


            Appeal from the United States District Court
                for the Central District of Illinois.
               No. 05-3050—Jeanne E. Scott, Judge.



     A RGUED JANUARY 9, 2009—D ECIDED O CTOBER 9, 2009
2                                              No. 08-1035

    Before M ANION, R OVNER and SYKES, Circuit Judges.
  R OVNER , Circuit Judge. Robert Gunville and Richard
Oakley were terminated from their employment with
the State of Illinois after a change in the governing
political party. Although they would have been eligible
to be reemployed at positions throughout the state
under prior interpretations of personnel rules, the new
administration applied the rules much more narrowly,
resulting in a lack of opportunities for reemployment
for the two men. They charged certain state officials
with violating their rights under the First and
Fourteenth Amendments. The district court granted
summary judgment in favor of all of the defendants and
we affirm.


                             I.
  Gunville and Oakley were employees of the Illinois
Department of Corrections (“IDOC”) when the Republican
party lost control of the governor’s office to Democrat
(now ex-governor) Rod Blagojevich in January 2003.
Gunville had been working for IDOC since 1985, beginning
as a stationary fireman and working his way up to the
position of plant maintenance engineer II by 1992. In 2002,
he was assigned to oversee the construction of two new
prison facilities: Hopkins Park Correctional Center in
Kankakee County, and Grayville Correctional Center in
White County. Gunville also retained some duties at
Thomson Correctional Center, but he was the only state
employee working at Hopkins Park and Grayville in
early 2003. His position description listed Kankakee
No. 08-1035                                                3

County as the his county of employment. Oakley too
began working for IDOC in 1985, and also rose through
the ranks to the position of statewide commander of the
Special Operations Response Team (“SORT”). Oakley held
the rank of colonel at the beginning of 2003, overseeing
three regional SORT commanders. Although he was the
state-wide SORT commander, his position description
listed Sangamon County as his county of employment.
  When the new administration took office in Janu-
ary 2003, the governor directed all state agencies to find
ways to improve efficiencies and save money to address
a statewide budget crisis. In the ensuing months, the
new administration halted construction on the Hopkins
Park and Grayville correctional centers. Gunville, whose
main job responsibilities related to those new facilities,
was laid off as of May 30, 2003. Oakley was also laid off
on May 30, 2003, following a reorganization of the SORT
command structure. SORT was consolidated from three
regions into two. One of the regional commanders, Cecil
Polley, was demoted from captain to lieutenant and his
pay was cut. At this lower rank and pay, Polley was
then appointed the new statewide SORT commander,
although his duties changed little from his prior
regional position. Gunville and Oakley believed they
were targeted for layoffs because of their political affilia-
tion. Gunville was an active member of the Republican
party; Oakley had voted as a Republican in some prima-
ries. The Republicans had controlled the executive
branch in Illinois for twenty-six years when the new
Democratic governor took office.
4                                               No. 08-1035

   In 2003, certain correctional facilities in Illinois were
empty because IDOC lacked operational funding for
them. Donald Snyder was the Acting Director of IDOC
until June 1, 2003, when Roger Walker became the Direc-
tor. Michael Rumman was the Director of the Illinois
Department of Central Management Services (“CMS”)
from January 2003 through June 2005. James Sledge is
now the Director of CMS. CMS is the agency that ad-
ministers the personnel rules for all state agencies. Julie
Curry, the new Deputy Chief of Staff for the new
governor, was responsible for several state agencies,
including IDOC. Snyder hired Jim Underwood as the
Personnel Manager of IDOC. At the time of his hiring,
Underwood had no experience in personnel matters
and was not interviewed for the job, but he had been a
political supporter of both Curry and Blagojevich.
Curry told Underwood to look for positions in IDOC that
could be eliminated, and Underwood, together with his
retiring predecessor, Nanci Bounds, compiled a list.
Underwood asked Bounds to provide a list of positions
created under the administration of George Ryan, the
outgoing Republican governor, and Bounds complied
with that request. Underwood and Bounds reviewed
the IDOC organizational chart and together identified
positions that were no longer needed. The two also con-
sidered for elimination certain positions that did not
appear on the organizational chart. Without discussing
the list with Snyder, Underwood presented the resultant
list to Curry. Underwood conveyed Curry’s ensuing
approval to Bounds, who then prepared the layoff package
for the May 2003 layoffs. In addition to layoffs, some
No. 08-1035                                              5

departments underwent reorganizations at the same
time. Snyder forwarded the layoff package to CMS in
early May 2003, and CMS approved the layoff, which
eliminated the positions held by Gunville and Oakley.
Twenty other IDOC positions were eliminated at the
same time, and all captains’ positions were eliminated, a
decision that affected more than two hundred IDOC
employees. Gunville and Oakley were eligible for recall
or reemployment under the personnel rules of the Illinois
Administrative Code, but neither were reemployed
by IDOC following the layoff.
  Gunville had voted as a Republican in primaries from
1998 to 2003, and believed Snyder saw him at certain
Republican functions, including fundraisers. Oakley’s
only political activity was voting, and he consistently
voted in Republican primaries while he was working for
IDOC. Gunville and Oakley concede that Walker and
Rumman did not know them and had no personal role
in decisions concerning them. The district court declined
to consider an additional piece of evidence concerning
the defendants’ knowledge of the plaintiffs’ political
affiliation. Kathleen Danner, an assistant to the per-
sonnel manager at IDOC, testified in her deposition
that she had been told that voter records were pulled for
certain personnel decisions. The district court found this
testimony was inadmissible hearsay, and declined to
include it in the summary judgment analysis. The
evidence that the defendants even knew the plaintiffs’
political affiliation was thin; the evidence that political
affiliation motivated the layoff decisions is even thinner,
as we shall see.
6                                               No. 08-1035

  Gunville and Oakley claim that their First Amendment
rights were violated when they were terminated because
of their political affiliation. They also alleged that their
Fourteenth Amendment rights were violated when they
were not placed on reemployment lists for all of the
counties in which they had been employed, but rather
were placed only on lists for their last county of employ-
ment. The district court granted judgment in favor of
the defendants on all counts, and the plaintiffs appeal.


                            II.
  On appeal, the plaintiffs urge us to reconsider the
district court’s decision to exclude as hearsay the
testimony of Kathleen Danner that she had been told
that voter records were pulled for certain personnel
decisions. Gunville and Oakley also contend that they
have produced sufficient evidence to create an issue of
material fact regarding whether they were terminated
because of their affiliation with the Republican party, or
their lack of affiliation with the Democratic party.
Finally, they complain that the Due Process Clause of
the Fourteenth Amendment was violated when IDOC
interpreted the State’s personnel rules to place laid-off
employees on reemployment lists only for the last county
of their employment, rather than for all counties in
which they had ever been employed, as the prior ad-
ministration had done.
No. 08-1035                                                     7

                               A.
  To make out a prima facie claim for a violation of First
Amendment rights, public employees must present
evidence that (1) their speech was constitutionally pro-
tected; (2) they suffered a deprivation likely to deter free
speech; and (3) their speech caused the employer’s
action. George v. Walker, 535 F.3d 535, 538 (7th Cir.
2008); Fairley v. Andrews, 578 F.3d 518, 525-26 (7th Cir.
2009).1 The plaintiffs’ affiliation with the Republican
party is protected under the First Amendment, and they
both suffered the loss of their jobs. See Rutan v. Republican
Party of Illinois, 497 U.S. 62, 64 (1990) (the First Amend-
ment forbids government officials to discharge public
employees solely for not being supporters of the political
party in power, unless party affiliation is an appropriate
requirement for the position involved) (citing Branti v.
Finkel, 445 U.S. 507 (1980)). See also Powers v. Richards, 549
F.3d 505, 509 (7th Cir. 2008) (termination of certain lower-
level government employees because of their political


1
  Until the Supreme Court’s recent decision in Gross v. FBL
Financial Servs., Inc., 129 S. Ct. 2343 (2009), plaintiffs could
prevail in a First Amendment § 1983 action if they could
demonstrate that their speech was a motivating factor in the
defendant’s decision. After Gross, plaintiffs in federal suits
must demonstrate but-for causation unless a statute (such as
the Civil Rights Act of 1991) provides otherwise. See Fairley, 578
F.3d at 525-26. In this case, the outcome would be the same
with either measure of causation because the plaintiffs cannot
demonstrate any tie between their political affiliation and the
decision to terminate their employment.
8                                                No. 08-1035

affiliation may violate the First Amendment); Carlson v.
Gorecki, 374 F.3d 461, 464 (7th Cir. 2004) (with limited
exceptions, public employees may not be made to suffer
adverse employment actions because of their political
beliefs); Nelms v. Modisett, 153 F.3d 815, 818 (7th Cir. 1998)
(dismissals of public employees for reasons of political
patronage are violations of the First Amendment unless
party affiliation is an appropriate requirement for the
position involved). The only factor at issue here is whether
those layoffs were caused by an improper consideration
of their political affiliation. In order to demonstrate that
the defendants were motivated by political affiliation in
determining which employees to terminate, the plain-
tiffs must first show that the defendants knew of their
association with the Republican party. Nelms, 153 F.3d
at 819.
  We begin with the deposition testimony of Kathleen
Danner because, without this evidence, the plaintiffs
have virtually no evidence that any of the defendants
(except for Snyder, who was aware of Gunville’s party
affiliation) knew about their political affiliation, much
less any evidence that the defendants were motivated
by that affiliation in making layoff decisions. Danner
testified that, during this same time period, all of the
IDOC captains and all of the IDOC Assistant Deputy
Directors were also on the chopping block. She stated
that voting records were pulled during the captains’
layoff. She knew that voting records were obtained for
all of the IDOC captains but was not aware that
they had been pulled for any other employees. She did not
No. 08-1035                                                 9

know who pulled the records. Her testimony on how
she learned this information was brief and is worth re-
peating:
    Q: How did you become aware that voting records
       had been pulled?
    A: It came up in a conversation with the captains’ layoff.
    Q: Who was—who told you that?
    A: Mr. Underwood.
    Q: Did he pull them?
    A: No, I don’t believe he had the ability to do that.
    Q: What did Mr. Underwood say to you in regards to
       the voting records?
    A:2 He told me how many captains were registered
        Republicans versus Democrats.
    Q: Did you ask him how he knew that?
    A: I knew he obtained that information from the Gover-
       nor’s office.
    Q: Did he say anything else to you about the voting
       records?
    A: No.
R. 53, Ex. 5, at 40-42.



2
  We have omitted an objection from opposing counsel im-
mediately before this answer, regarding the hearsay nature
of the potential answer.
10                                              No. 08-1035

   The district court found that Danner’s testimony
about Underwood’s statements was inadmissible hear-
say. The court also found that Danner’s statement
was irrelevant because it related to a different layoff—the
layoff of IDOC captains—and because the plaintiffs did not
tie Underwood’s claim to any of the defendants here.
Gunville and Oakley now argue that Danner’s testimony
was not hearsay. They characterize Underwood as a co-
conspirator of Snyder, and contend that Danner’s report
of Underwood’s statement falls under the co-conspirator
exception of Fed. R. Evid. 801(d)(2)(E). They also cite
Galli v. New Jersey Meadowlands Comm’n, 490 F.3d 265 (3d
Cir. 2007), in support of their claim that this evidence
is both admissible and relevant.
  Admissibility is the threshold question because a
court may consider only admissible evidence in
assessing a motion for summary judgment. Haywood v.
Lucent Technologies, Inc., 323 F.3d 524, 533 (7th Cir. 2003)
(inadmissible evidence will not overcome a motion for
summary judgment). See also Bombard v. Fort Wayne News-
papers, Inc., 92 F.3d 560, 562 (7th Cir. 1996) (evidence
relied upon at the summary judgment stage must be
competent evidence of a type otherwise admissible at
trial). A party may not rely upon inadmissible hearsay
to oppose a motion for summary judgment. See Logan v.
Caterpillar, Inc., 246 F.3d 912, 925 (7th Cir. 2001) (inad-
missible hearsay is not enough to preclude summary
judgment); Eisenstadt v. Centel Corp., 113 F.3d 738, 742
(7th Cir. 1997) (hearsay is inadmissible in summary judg-
ment proceedings to the same extent that it is inad-
missible in a trial); Bombard, 92 F.3d at 562 (inadmissible
No. 08-1035                                              11

hearsay from an affidavit or deposition will not suffice
to overcome a motion for summary judgment).
  When a district court’s decision to grant summary
judgment is premised on an evidentiary finding, we
use a combined standard of review. Schindler v. Seiler,
474 F.3d 1008, 1010 (7th Cir. 2007). We review the
district court’s decision that a particular statement is
not admissible as hearsay under an abuse of discretion
standard. Id. But we review the district court’s grant
of summary judgment de novo, considering all of
the evidence in the light most favorable to the non-
moving party. George, 535 F.3d at 538; Schindler, 474
F.3d at 1010. Danner’s deposition testimony was classic
hearsay. “ ‘Hearsay’ is a statement, other than one made
by the declarant while testifying at the trial or hearing,
offered in evidence to prove the truth of the matter as-
serted.” Fed. R. Evid. 801(c); United States v. Harris, 281
F.3d 667, 671 (7th Cir. 2002). Danner claimed to know
that voting records were accessed and used because
Underwood told her so. Underwood’s statement, as
repeated by Danner, was not made at a trial or hearing,
and the plaintiffs seek to use it to prove that voting
records were accessed and used to make layoff decisions.
Thus, Danner’s version of Underwood’s statements is
not admissible and will not overcome a motion for sum-
mary judgment. See Collins v. Seeman, 462 F.3d 757, 760 n.1
(7th Cir. 2006) (affirming district court’s refusal to
consider in its summary judgment decision an investiga-
tor’s summary of unsworn statements); Eisenstadt, 113
F.3d at 742. The district court did not abuse its discretion
in finding that the statement was inadmissible hearsay.
12                                              No. 08-1035

  Nor are we persuaded that Danner’s statement would
be admissible under the co-conspirator exception to the
hearsay rule. Under Fed R. Evid. 801(d)(2)(E), a state-
ment is not hearsay if the statement is offered against a
party and is a statement by a co-conspirator of a party
during the course and in furtherance of the conspiracy.
See also United States v. Alviar, 573 F.3d 526, 540 (7th Cir.
2009) (party seeking admission of statement under
Rule 801(d)(2)(E) must demonstrate that a conspiracy
existed, that the defendant and the declarant were mem-
bers of the conspiracy, and that the statement sought to
be admitted was made during and in furtherance of the
conspiracy). Gunville and Oakley argue that there was
an “implicit plan to eliminate longstanding employees
of the former republican administration . . . in order to
make room for democrats and supporters of the new
Governor.” Brief of Appellants, at 28. According to
Gunville and Oakley, circumstantial evidence shows
the “appearance of some undocumented conspiracy.”
Id. They posit that Underwood and Snyder, one of the
defendants here, were co-conspirators. In support of
this undocumented, implicit conspiracy between Under-
wood and Snyder, Gunville and Oakley offer literally no
evidence. They speculate that Underwood must have
been hired because of his political affiliation because
he was not otherwise qualified for his job. Snyder
initially refused to answer deposition questions based
on his Fifth Amendment privileges, and the plaintiffs
assert that (unspecified) negative inferences may be
drawn from that refusal. The plaintiffs fail to note that
No. 08-1035                                                13

they never sent Snyder a notice for a deposition.3 They
assert that both Snyder and Underwood wished to
keep their jobs and therefore had an incentive to comply
with the governor’s wishes. But they fail to cite any
admissible evidence to support the existence of a con-
spiracy. Nor do they propose any theory of how Under-
wood’s statement to Danner was in furtherance of that
unnamed, unsupported conspiracy. In order to draw an
inference in favor of a nonmoving party, there must be
some evidence from which to draw the inference. But
there is nothing more here than speculation and innu-
endo. See Liu v. T & H Machine, Inc., 191 F.3d 790, 796 (7th
Cir. 1999) (a party must present more than mere specula-
tion or conjecture to defeat a summary judgment motion).
We cannot construct this unsupported conspiracy out of
a void, and then assume that a particular statement
was made in furtherance of that conspiracy.
  Galli advances the plaintiffs no further in seeking to
admit Underwood’s statement. The only similarity be-
tween Galli and this case is an allegation that public


3
  After the defendants filed their motion for summary judg-
ment, Snyder’s attorney notified the plaintiffs’ counsel that,
because Snyder was the subject of a federal investigation,
he would invoke his Fifth Amendment privileges at any
deposition. Subsequently, Snyder’s counsel informed the
plaintiffs’ lawyers that Snyder would testify at a deposition
regarding matters contained in an affidavit he submitted in
support of the defendants’ motion for summary judgment. The
record contains no notice of deposition for Snyder nor any
motion to compel his testimony.
14                                                 No. 08-1035

employees were terminated due to party affiliation. Galli,
490 F.3d at 269. In support of that claim, Galli produced
evidence that the vice chair of the defendant commission
admitted to her that the commission was “letting Republi-
cans go” because “some Democrat wants the spot.” Id.
This statement was the admission of a party opponent,
admissible under Rule 801(d)(2). There was no co-con-
spirator statement at issue in Galli. Gunville and Oakley
have no viable legal theory that would support the ad-
mission of Danner’s statement.
  Oakley concedes that he is unable to prove that any
of the defendants knew of his political affiliation.
Gunville’s only other evidence that the defendants
knew his political affiliation and used it to make layoff
decisions is his claim that Snyder saw him at Republican
functions. At most this shows that Snyder knew
Gunville was a Republican. As for evidence that
political affiliation was the cause of their termination,
Oakley claims he had been told that a “gentleman in
personnel” was working off of a voter list to determine
which positions to eliminate.4 The plaintiffs make no


4
  On page 8 of the Appellants’ Brief, the plaintiffs attribute
this testimony to Oakley, citing R.47, Attachment 11, at pages
140-43. Nothing on those pages of Oakley’s deposition, how-
ever, references anyone in personnel working from a voter list
for any purpose. Gunville, however, did testify at pages 140-43
in his deposition, that George DeTella told him that a “gentle-
man working in personnel” was working from a voter list
produced by the governor’s office. R. 47, Attachment 10, at 140-
                                                  (continued...)
No. 08-1035                                           15

attempt to circumvent the obvious hearsay problems
with this claim. Gunville and Oakley also argue that the
persons determining which positions to eliminate had
no experience in personnel matters and did not under-
stand the structure of IDOC. From this, the plaintiffs
ask us to infer that the stated reason for the layoffs, a
material reorganization to enhance efficiency, was a
pretext. That the decision-makers may have been unquali-
fied to conduct the task of restructuring, however, tells
us nothing about whether the motive for the layoffs
was improper. There is a sizable leap from conducting
a restructuring ineptly to conducting it for improper
purposes. We decline to take that leap in the complete
absence of any evidence pointing in that direction. The
plaintiffs have failed to create a genuine issue of fact
regarding whether the defendants used political affilia-
tion in determining who would be laid off. See Borcky v.
Maytag Corp., 248 F.3d 691, 695 (7th Cir. 2001) (factual
disputes are “genuine” only if the evidence is such
that a reasonable jury could return a verdict for the
nonmovant). Summary judgment in favor of the defen-
dants on the First Amendment claims was therefore
appropriate.


                           B.
  Gunville and Oakley also contend that the defendants
violated their due process rights when they failed to


4
  (...continued)
43. This testimony suffers the same hearsay problems
whether it was uttered by Oakley or by Gunville.
16                                              No. 08-1035

place them on appropriate reemployment lists, thereby
preventing them from being rehired to other civil
service positions within IDOC. According to Gunville
and Oakley, before the Democrats gained control of the
governorship, CMS had interpreted the relevant
personnel rules in the Illinois Administrative Code
broadly to allow laid-off employees to qualify for posi-
tions in any former county of employment and also to
pick from a list of positions, within their job qualifica-
tions, that were available throughout the state. The
Illinois Administrative Code (“IAC”) governs the
process for the recall of laid-off employees:
     The Department shall establish and maintain a
     reemployment list, by class and agency and county, or
     other designated geographical area approved by
     the Director before layoff. A certified employee,
     except those who are in the Senior Public Service
     Administrator or the Public Service Administrator
     classes who are covered by subsections (b) and (c)
     below, who has been indeterminately laid off shall be
     placed in order of length of continuous service as
     defined in Section 302.190 on a reemployment list
     for recall to the first available assignment to a
     position in the class (or related classes with substan-
     tially similar requirements and duties) and agency,
     and county, or other designated geographical location
     or area in which the employee was assigned prior to
     being placed on the reemployment list. Where cir-
     cumstances warrant, at the discretion of the Director,
     such reemployment list may be established by re-
     lated classes whose duties are substantially similar
     to the class from which the employee was laid off.
No. 08-1035                                            17

80 Ill. Admin. Code § 302.570. The “Department” refer-
enced in the first sentence is CMS. Gunville and Oakley
assert that the provision quoted above, read with
another section of the IAC, allows employees to qualify
for appropriate jobs anywhere in the state:
   Whenever there is any person available on a
   reemployment list for recall to a vacant position for
   the same class, or related classes where such have
   been established pursuant to Section 302.570, agency
   and county or other designated geographical area,
   no temporary, provisional or probationary appoint-
   ments shall be made to such vacancy.
80 Ill. Admin. Code § 302.580. The effect of these
personnel rules together, Gunville and Oakley argue, is
that an employee is entitled to be placed on reemploy-
ment lists not only for his last county of employment but
on reemployment lists for any county in the state. They
argue that prior Republican administrations interpreted
the rules broadly to allow their reading of reemployment
procedures. The Democratically-controlled governor’s
office, however, interpreted these provisions to place
a laid-off employee only on the reemployment list for
the single county designated as the work county on the
employee’s last job description. For Gunville, that inter-
pretation was decisive: there were no prisons in his last
county of employment because construction had been
halted. Oakley also was unsuccessful in his quest for
reemployment.
  Gunville and Oakley concede that the IAC also grants
the Director of CMS the discretion to interpret and
apply the rules:
18                                              No. 08-1035

     The Director of Central Management Services shall
     determine the proper interpretation and application
     of each rule of the Department of Central Manage-
     ment Services. The decision of the Director as to the
     proper interpretation or application of any such rule
     shall be final and binding upon all agencies and
     employees affected thereby unless or until modified
     or reversed by the Civil Service Commission or the
     courts. All agencies and employees shall comply
     with the Director’s decision in the absence of a
     written opinion of the Attorney General or a written
     directive of the Civil Service Commission declaring
     the Director’s decision to be unlawful.
80 Ill. Admin. Code § 304.110. They emphasize that the
courts may modify or reverse a CMS Director’s inter-
pretation of the rules, but they neglect to cite the final
sentence of the provision, obligating all agencies to
follow the Director’s reading of the rules unless the
Attorney General or Civil Service Commission has
issued a written directive declaring the Director’s inter-
pretation to be unlawful. Thus, IDOC officials were
legally obliged to follow the CMS interpretation of the
rules. That a court may modify or reverse the Director’s
reading of the IAC is irrelevant, in any event, in this case
because the plaintiffs never asked a court to modify or
reverse the Director’s interpretation. Instead they com-
plained that the Democratic administration rigged the
system so that they would not be eligible for reemploy-
ment opportunities.
  There are a number of problems with the plaintiffs’
arguments. First, due process is not implicated when
No. 08-1035                                               19

government employees are laid off due to a reorganiza-
tion. Misek v. City of Chicago, 783 F.2d 98, 100 (7th Cir.
1986). In Misek, we noted that some government
employees have a property interest in their jobs and
may be dismissed only in accordance with federal due
process standards. 783 F.2d at 100. Due process generally
requires notice and a meaningful opportunity to respond
prior to termination. Id. But there is an exception to the
right to a hearing when the discharge is caused by a
reorganization. Id. Gunville and Oakley claim that any
reorganization here was a sham, however, and that they
are therefore still entitled to challenge their terminations.
But the defendants have produced evidence that the
terminations were the result of a reorganization of
IDOC, and Gunville and Oakley have produced no ad-
missible evidence to dispute the legitimacy of that reorga-
nization. Therefore, under Misek, Gunville and Oakley
had no right to a due process hearing prior to their termi-
nations.
  That said, it does not appear that Gunville and Oakley
sought a hearing, and they do not seek a hearing on
appeal. Rather, the crux of their due process claim is
that the Democratically-controlled administration inter-
preted the personnel rules in a manner that excluded
them from most opportunities for reemployment. They
contend that the rules should have been given the same
interpretation used under prior, Republican-controlled
administrations. That brings us to the second major
problem with the plaintiffs’ claim. “[T]he due process
clauses do not require hearings to resolve disputes
20                                               No. 08-1035

about the meaning and effect of laws, regulations, and
contracts.” Goros v. County of Cook, 489 F.3d 857, 859-60 (7th
Cir. 2007). A plaintiff may not use a Section 1983 action
“to determine whether some statute or contract creates
a property interest in the abstract; unless the plaintiff
maintains that the state actor had to offer a hearing to
resolve some contested issue of fact, the dispute belongs
in state court under state law.” Goros, 489 F.3d at 860. As
in Goros, the plaintiffs here have not raised a substan-
tive due process claim because no fundamental right is
at stake in the interpretation of the personnel rules. They
are simply challenging the interpretation of state rules
by state officials. Under Goros, a claim relating to the
interpretation of the personnel rules does not belong in
federal court.
  To the extent that Gunville and Oakley argue that the
personnel rules were rigged to exclude them from
reemployment opportunities because of their political
affiliation, that claim suffers the same deficiency as the
argument on termination due to political affiliation.
The plaintiffs have literally no evidence that political
affiliation played a role in the decision to place laid-off
employees on reemployment lists only for the last
county of employment. There is no evidence that
Gunville and Oakley or only Republican employees were
singled out for this policy; it applied across the board to
all employees who had been laid off. With no evidence
of an improper motive in interpreting the personnel rules,
the plaintiffs cannot sustain their claims. We have re-
viewed the plaintiffs’ remaining claims and find no
No. 08-1035                                           21

merit in them. The district court was correct in granting
judgment in favor of the defendants.
                                              A FFIRMED.




                         10-9-09